DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 16-31 are cancelled. A complete action on the merits of pending claims 1-15 and 32-42 appears herein.

Claim Objections
Claim 32 is objected to because of the following informalities:
Regarding claim 32: The claim limitation “an associated a first patient-contact” should read --an associated first patient-contact--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 40 recites the limitation "the electrosurgical handpiece" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the electrosurgical handpiece” is interpreted as “an electrosurgical handpiece.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 12, 14, 15, 32, 36, 37, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panescu et al. (hereinafter “Panescu”) (5,735,846).
Regarding claim 1, Panescu teaches an electrosurgical handpiece, (Fig. 1A, Char. 14: catheter) comprising: 
(Fig. 120: conducting cap) for a temperature sensor, (Fig. 13, Char. 112’: thermistor) wherein the housing defines a first patient-contact surface, (Fig. 13: the exterior surface of conducting cap (120)) an inner surface positioned opposite the first patient-contact surface, (Fig. 13: interior surface of distal end (124)) and an outer wall extending transversely relative to the first patient-contact surface; (Fig. 13: the longitudinal wall of conducting cap (120) oriented perpendicularly to distal end (124))
a temperature sensor (Fig. 13, Char. 112’: thermistor) thermally coupled with the inner surface of the housing; 
an energizable electrode defining a second patient-contact surface extending outward of the outer wall of the housing; (Fig. 13, Char. 16: electrode) and 
an insulator positioned between the energizable electrode and the housing for the temperature sensor (Fig. 13, Char. 136: sleeve) to inhibit thermal conduction between the energizable electrode and the housing for the temperature sensor. (Col. 19, Lines 20-24: Sleeve (136) thermally insulates cap (120) from the thermal mass of electrode (16))
Regarding claim 4, Panescu teaches an electrical conductor extending proximally within the handpiece from the temperature sensor. (Fig. 13, Char. 114: lead wires)
Regarding claim 5, Panescu teaches the first patient-contact surface and the second patient-contact surface are co-centrically aligned with each other. (Fig. 13: the exterior surface of distal end (124) and electrode (16) are co-centrically aligned with each other)
Regarding claim 6, Panescu teaches the temperature sensor comprises one or more of a thermocouple, a resistance-temperature detector, a thermistor, and a diode. (Fig. 13, Char. 112: thermistor)
Regarding claim 12, Panescu teaches the first patient-contact surface has a larger surface area than a surface area of the temperature sensor that is coupled to the housing. (Fig. 13: The exterior surface of conducting cap (120) has a larger surface area than a surface area of thermistor (112))
Regarding claim 14, Panescu teaches a communication component (Fig. 13, Char. 114: lead wires) configured to receive a temperature measured by the temperature sensor and to communicate the received temperature to a control system. (Col. 15, Lines 59-64)
Regarding claim 15, Panescu teaches the energizable electrode is configured to output a radio frequency (RF) waveform received from an electrosurgical generator. (Col. 8, Lines 33-36)
Regarding claim 32, Panescu teaches an electrosurgical system, comprising: 
an electrosurgical generator (Fig. 1A, Char. 12: generator) configured to output a radio-frequency (RF) waveform; (Col. 4, Lines 43-47: radio frequency energy from the generator (12) is directed into electrode (16)) and 
an electrosurgical handpiece (Fig. 1A, Char. 14: catheter) comprising: 
a temperature sensor (Fig. 13, Char. 112: thermistor) and an associated a first patient-contact surface; (Fig. 13: the exterior surface of conducting cap (120)) and 
an energizable electrode (Fig. 13, Char. 16: electrode) defining a second patient-contact surface positioned outward of the first patient-contact surface (Fig. 13: The surface of electrode (16) contacting tissue) and configured to output the RF waveform received from the electrosurgical generator. (Col. 4, Lines 43-47: radio frequency energy from the generator (12) is directed into electrode (16) to ablate and from a lesion on tissue.)
Regarding claim 36, Panescu teaches the electrosurgical handpiece comprises an insulator positioned between the energizable electrode and the temperature sensor (Fig. 13, Char. 136: sleeve) to inhibit thermal conduction between the energizable electrode and the temperature sensor. (Col. 19, Lines 20-24: Sleeve (136) thermally insulates cap (120) from the thermal mass of electrode (16))
Regarding claim 37, Panescu teaches an electrosurgical system, (Fig. 8, Char. 90: system) comprising:
an electrosurgical generator configured to output a radio-frequency (RF) waveform; (Fig. 1, Char. 12: generator) and 
a housing (Fig. 120: conducting cap) for a temperature sensor, (Fig. 13, Char. 112’: thermistor) wherein the housing defines a first patient-contact surface, (Fig. 13: the exterior surface of conducting cap (120)) an inner surface positioned opposite the first patient-contact surface, (Fig. 13: interior surface of distal end (124)) and an outer wall extending transversely relative to the first patient-contact surface; (Fig. 13: the longitudinal wall of conducting cap (120) oriented perpendicularly to distal end (124))
a temperature sensor thermally coupled with the inner surface of the housing; (Fig. 13, Char. 112’: thermistor)
(Fig. 13, Char. 16: electrode) the energizable electrode defining a second patient-contact surface extending outward of the outer wall of the housing; (Fig. 13: the outer surface of electrode (16) extends outward of the outer wall of conducting cap (120)) and 
an insulator positioned between the energizable electrode and the housing for the temperature sensor (Fig. 13, Char. 136: sleeve) to inhibit thermal conduction between the energizable electrode and the housing for the temperature sensor. (Col. 19, Lines 20-24: Sleeve (136) thermally insulates cap (120) from the thermal mass of electrode (16))
Regarding claim 41, Panescu teaches the second patient contact surface comprises a continuous solid surface. (Figs. 2A and 13; Col. 5, Lines 44-50: A single centrally located outlet aperture could be used, making electrode (16) a continuous solid surface)
Regarding claim 42, Panescu teaches the second patient contact surface comprises a continuous solid surface. (Figs. 2A and 13; Col. 5, Lines 44-50: A single centrally located outlet aperture could be used, making electrode (16) a continuous solid surface)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected again, along with claim 2, under 35 U.S.C. 103 as being unpatentable over Hua et al. (hereinafter “Hua”) (US 2015/0025526 A1), in view of Panescu (5,735,846).
Regarding claim 1, Hua teaches an electrosurgical handpiece (Fig. 1) comprising
a temperature sensor; (Fig. 13, Char. 33: temperature sensor) 
an energizable electrode (Fig. 13, Char. 17: electrode) defining a second patient-contact surface; (Fig. 13: The outer surface of electrode (17)) and 
an insulator to inhibit thermal conduction. (Fig. 13, Char. 78: nonmetallic heat insulation layer; Page 7, Par. [0083]: The nonmetallic heat insulation layer (78) may be a tubular heat insulation layer inserted into the through hole (81))
Hua does not explicitly teach
a housing for the temperature sensor, wherein the housing defines a first patient-contact surface, an inner surface positioned opposite the first patient-contact surface, and an outer wall extending transversely relative to the first patient-contact surface; wherein the temperature sensor is thermally coupled with the inner surface of the housing; the second patient contact surface extends outward of the outer wall of the housing; the insulator is positioned between the energizable electrode and the housing for the temperature sensor to inhibit thermal conduction between the energizable electrode and the housing for the temperature sensor.
Panescu, in a similar field of endeavor, teaches
a housing (Fig. 120: conducting cap) for a temperature sensor, (Fig. 13, Char. 112’: thermistor) wherein the housing defines a first patient-contact surface, (Fig. 13: the exterior surface of distal end (124)) an inner surface positioned opposite the first patient-contact surface, (Fig. 13: interior surface of distal end (124)) and an outer wall extending transversely relative to the first patient-contact surface; (Fig. 13: the longitudinal wall of conducting cap (120) oriented perpendicularly to distal end (124)) wherein the temperature sensor is thermally coupled with the inner surface of the housing; (Fig. 13: Thermistor (112’) is housed within potting compound (116) and conducting cap (120), and would be affected by temperature changes in potting compound (116) and conducting cap (120)) an energizable electrode defining a second patient-contact surface extending outward of the outer wall of the housing. (Fig. 13, Char. 16: electrode)
Panescu further teaches that the potting compound within the conducting cap electrically insulates the thermistor from the ablation electrode. (Col. 15, Lines 35-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hua to incorporate the teachings of Panescu, and include the conducting cap (120) and potting compound (116) of Panescu, such that temperature sensor (33) of Hua is disposed within the conducting cap (120) and potting compound (116). Doing so would allow for temperature sensor (33) to be electrically insulated and protected from the electrode (17) of Hua, as suggested in Panescu. (Col. 15, Lines 35-37)
In this combination, the conducting cap (120), potting compound (116), and temperature sensor (33) are housed within the nonmetallic heat insulation layer (78). 
Regarding claim 2, the combination of Hua/Panescu, as applied to claim 1 above, teaches a shaft extending proximally from the energizable electrode (Hua: Fig. 13, Char. 31: elastic tip tube) and defining an internal bore extending longitudinally of the shaft, (Hua: Fig. 13, Char. 36: second eccentric chamber.) wherein the insulator extends from a distal end positioned adjacent the first patient-contact surface and the second patient-contact surface. (Hua: Fig. 13: Nonmetallic heat insulation layer (78) extends from a distal position adjacent the outer surface of electrode (17), and distal end of temperature sensor (33); Temperature sensor (33) would be housed within conducting cap (120) based on the rejection to claim 1 above.)
Hua further teaches that the through hole (81) and second eccentric chamber (36) communicatively coupled. (Page 7, Par. [0082])
The combination of Hua/Panescu, as applied to claim 1 above, does not explicitly teach that the insulator extends to a proximal end positioned within the internal bore.
Panescu further teaches a thermally insulating sleeve (Fig. 13, Char. 136: sleeve) disposed around a housing for a temperature sensor, (Fig. 13, Char. 120 and 116) and extending from a distal end positioned adjacent a distal end of the housing for the temperature sensor (Fig. 13: The distal end of sleeve (136) is adjacent to distal end (124) of conducting cap (120)) to a proximal end positioned within an internal bore. (Fig. 13: Sleeve (136) extends proximally through catheter body (22))

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2015/0025526 A1), in view of Panescu (5,735,846), as applied to claim 2 above, and further in view of Bencini (US 2003/0233037 A1).
Regarding claim 3, the combination of Hua/Panescu, as applied to claim 2 above, does not explicitly teach the internal bore defines a first thread and the insulator defines a second thread, wherein the first and second threads are complementary and matingly engageable with each other.
		Bencini, in a similar field of endeavor, teaches a medical probe comprising a thermistor; (Fig. 2A-B, Char. 213: thermistor) a shaft (Fig. 2A-B, Char. 205: sleeve) defining an internal bore, (Fig. 2A-B: the lumen within sleeve (205) wherein the internal bore defines a first thread; (Fig. 2A-B, Char. 230: internal threads) and a control wire (Fig. 2A-B, Char. 201: control wire) defining a second thread; (Fig. 2A-B, Char. 232: external threads) wherein the first and second threads are complementary and matingly engageable with each other to facilitate the movement of thermistor into/out of the shaft. (Page 3, Par. [0034])
.
Claims 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), as applied to claim 1 above, in view of Sixto JR. et al. (hereinafter “Sixto”) (US 2003/0130653 A1).
Regarding claim 7, Panescu, as applied to claim 1 above, does not explicitly teach the housing for the temperature sensor comprises a material having a thermal conductivity equal to or greater than about 200 W/mK.
Sixto, in a similar field of endeavor, teaches forming at least part of an electrosurgical device using a synthetic polycrystalline diamond with a thermal conductivity greater than 1000 W/mK. (Page 5, Par. [0057])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or 
Regarding claim 8, Panescu, as applied to claim 1 above, does not explicitly teach the electrode comprises a dielectric coating defining the second patient contact surface. 
Sixto, in a similar field of endeavor, teaches using an insulative coating to minimize exposure of a conductive member to an environment, and only a working portion of an electrode is exposed to the environment. (Page 4, Par. [0053])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu, as applied to claim 1 above, and include the dielectric coating of Sixto on at least a portion of the electrode of Panescu, wherein the dielectric coating defines the second patient contact surface. Doing so would allow for the portions of the electrode of Panescu to be protected from accidentally coming into contact with tissue outside of the targeted ablation zone, by having the dielectric coating contact said tissue instead.
Regarding claim 9, the combination of Panescu/Sixto, as applied to claim 8 above, does not explicitly teach the dielectric material has a dielectric constant of between about 4 to about 12 at an operating frequency of the energizable electrode.
Sixto further teaches the use of a synthetic polycrystalline diamond as an insulative coating, wherein the polycrystalline diamond has a dielectric constant of about 5.7. (Page 5, Par. [0057])
It has been held that “the selection of a known material based on its suitability for its intended use supports a pima facie obviousness determination”- MPEP 2144.07 In the instant case, one of ordinary skill in the art would recognize the benefits or suitability of the disclosed materials (e.g. material properties, manufacturing feasibility, etc.) It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Sixto, as applied to claim 8 above, to further incorporate the teachings of Sixto and have the dielectric coating be the synthetic polycrystalline diamond of Sixto, since these materials offer the benefits of the suitable material properties, manufacturing feasibility, etc, as stated above.
Regarding claim 11, the combination of Panescu/Sixto, as applied to claim 8 above, teaches the dielectric material coating has a substantially even thickness of about 0.004 to about 0.020 inches. (Sixto: Page 4, Par. [0053]: The thickness of the insulative coating covering a non-working portion of an electrode can range from 0.0005 inches to 0.030 inches – it is implicit that this feature be present in the Panescu/Sixto combination based on the rejection to claim 8 above.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), as applied to claim 1 above, in view of Mulholland (US 2009/0024192 A1).
Regarding claim 10, Panescu, as applied to claim 1 above, does not explicitly teach the operating frequency of the energizable electrode is between about 3-30 MHz.
Mulholland teaches a device that uses radio-frequency energy to tighten skin and ablate adipose tissue, (Page 3, Par. [0063]-[0064]) wherein the device emits radio-frequency energy at a frequency of 0.2-100MHz. (Page 5, Par. [0113]-[0014]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu, as applied to claim 1 above, to incorporate the teachings of Mulholland, and configure the electrode to operate at a frequency of 0.2-100MHz. Doing so would allow for the device to be used to treat tissue by tightening skin, and destroying fat tissue, as discussed in Mulhollan. (Page 5, Par. [0113] and Page 6, Par. [0117])
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), as applied to claim 1 above, in view of Stern (US 6,413,255 B1).
Regarding claim 13, Panescu, as applied to claim 1 above, teaches the device can be operated in a bipolar mode. (Col. 4, Lines 33-34)
Panescu, as applied to claim 1 above, does not explicitly teach the energizeable electrode is capacitively coupled.
Stern, in a similar field of endeavor, teaches that capacitive coupling can be used to avert any potential edge effects with bi-polar electrodes. (Col. 20, Lines 45-48)

Claim 32 is rejected again, along with claims 33, and 34, under 35 U.S.C. 103 as being unpatentable over Goble et al. (hereinafter “Goble”) (US 2008/0009849 A1), in view of Swanson et al. (hereinafter “Swanson”) (US 6,123,702).
Regarding claim 32, Goble teaches an electrosurgical system, (Page 6, Claim 1: An electrosurgical system) comprising: 
an electrosurgical generator configured to output a radio-frequency (RF) waveform; (Page 6, Claim 1: The generator system for generating RF power) and
an electrosurgical handpiece (Fig. 3, Char. 12: instrument) comprising: 
an energizable electrode defining a second patient-contact surface (Fig. 3, Char. 3: coagulating electrode) and configured to output the RF waveform received from the electrosurgical generator. (Page 6, Claim 1)
Goble does not explicitly teach a temperature sensor and an associated a first patient-contact surface; and that the second patient-contact surface is positioned outward of the first patient-contact surface.
Swanson, in a similar field of endeavor, teaches a temperature sensor and an associated a first patient-contact surface; (Col. 8, Line 65 - Col. 9, Line 1: A plurality of temperature sensors may be located on, abutting the edges of, or in between the electrode elements. The surface of the temperature sensors contacting tissue would be a first patient-contact surface.) and that a second patient-contact surface is positioned outward of the first patient-contact surface. (Col. 8, Line 65 - Col. 9, Line 1: A plurality of temperature sensors may be located on, abutting the edges of, or in between the electrode elements. The surface of the electrodes contacting tissue would be a first patient-contact surface. The electrodes would be positioned laterally outward from the temperature sensors, at least when the temperature sensors are positioned between the electrodes and the temperature sensors are the reference point for the term “outward”.)
Swanson further teaches controlling an electrosurgical output based on a sensed temperature. (Col. 12, Lines 35-51)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Goble to incorporate the teachings of Swanson, and configure the instrument (12) to include temperature sensors and an associated a first patient-contact surface such that the second patient-contact surface is positioned outward of the first patient-contact surface; (i.e. position the temperature sensors between the electrodes (2, 3, and 40) of Goble.) and configure the controller (72) of the generator system of Goble to change an electrosurgical output based on a sensed temperature. Doing so would ensure the temperature of the electrodes/ablation site is maintained at the desired temperature set by a user, as suggested in Swanson. (Col. 12, Lines 35-51)
Regarding claim 33, the combination of Goble/Swanson, as applied to claim 32 above, teaches the electrosurgical generator (Goble: Page 6, Claim 1: An electrosurgical system) further comprises a control system (Goble: Fig. 9, Char. 72: controller) configured to receive a temperature measurement from the temperature sensor, compare the received temperature to a threshold temperature, and to modify the output waveform in response to the comparison. (Swanson: Col. 12, Lines 35-51: Controller (315) receives a sensed temperature, compares the sensed temperature to a set temperature, and modifies the amplitude of the RF signal accordingly – it is implicit that this feature be present in the Goble/Swanson combination based on the rejection to claim 32 above.)
Regarding claim 34, the combination of Goble/Swanson, as applied to claim 32 above, teaches
a generator configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output; and (Goble: Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform.)
a control system (Fig. 9, Char. 72: controller) configured to control one or more of the first frequency, the first amplitude, the first pulse-width, the second frequency, the second amplitude and the second pulse-width responsive to a temperature received from the temperature sensor. (Swanson: Col. 12, Lines 35-51: A controller (315) controls the amplitude of an RF signal in response to a received temperature from temperature sensors – it is implicit that this feature be present in the Goble/Swanson combination based on the rejection to claim 32 above.)
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Goble (US 2008/0009849 A1), in view of Swanson (US 6,123,702), as applied to claim 34 above, and further in view of STONE et al. (hereinafter “Stone”) (US 2015/0196351 A1).
Regarding claim 35, the combination of Goble/Swanson teaches a first power source configured to generate the first current waveform; (Goble: Page 2, Par. [0011]: the cutting RF waveform from the first RF source is delivered between a first pair of the three or more electrodes.) a second power source configured to generate the second current waveform; and (Goble: Page 2, Par. [0011]: the coagulating RF waveform from the second RF source is delivered between a second pair of the three or more electrodes.) wherein the first and second waveforms are blended together to define a blended waveform and that the blended waveform is output to an electrosurgical handpiece. (Goble: Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform.)
The combination of Goble/Swanson, as applied to claim 34 above, does not explicitly teach that a radio-frequency amplifier is used to blend the first and second current waveforms to define the blended waveform and to output the blended waveform to the electrosurgical handpiece.
(Fig. 1; Page 10, Par. [0193]: Preamplifier (10) provides a small voltage gain in amplitude; Par. [0198]: Preamplifier (10) serves as an electronic platform to mix and blend waveform signals; The blended waveform would be output to the appropriate electrodes via amplifier array (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Goble/Swanson, as applied to claim 39 above, to incorporate the teachings of Stone, and use the preamplifier (10) of Stone to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical handpiece. Doing so would be a simple substitution of one waveform blending component for another for the predictable result of creating a blended electrosurgical waveform.
Claim 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (5,735,846), as applied to claim 37 above, in view of Goble (US 2008/0009849 A1).
Regarding claim 38, Panescu, as applied to claim 37 above, teaches the electrosurgical generator (Fig 8, Char. 12: generator) is coupled to a control system (master controller (98)) configured to receive a temperature measurement from the temperature sensor, compare the received temperature to a threshold temperature, and to modify the output waveform in response to the comparison. (Col. 14, Lines 15-23)
Panescu does not explicitly teach the control system is a part of the generator.
(Fig. 1, Char. 10: generator) comprising a control system (Fig. 2, Char. 72: controller)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu to incorporate the teachings of Goble, and include the master controller (98) of Panescu as part of the generator (12) of Panescu. Doing so would allow for easier transport and a more compact system as fewer separate components would need to be moved individually.
Regarding claim 39, Panescu, as applied to claim 37 above, teaches 
a generator configured output a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width; (Fig. 8, Char. 12: generator) and
a control system configured to control one or more of the first frequency, the first amplitude, and the first pulse-width responsive to a temperature received from the temperature sensor. (Fig. 8, Char. 98: master controller; Col. 14, Lines 15-23)
Panescu, as applied to claim 37 above, does not explicitly teach the generator is configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output.
Goble, in a similar field of endeavor, teaches a generator system (Fig. 9) comprising a first RF source circuit (Fig. 9, Char. 74: source circuit) and a second RF source circuit, (Fig. 9, Char. 74’: second source circuit) wherein the generator system is (Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu, as applied to claim 37 above, to incorporate the teachings of Goble, and configure the generator (12) of Panescu to include a first and second RF source circuit such that the generator (12) is configured to combine a first current waveform having a corresponding first frequency, a first amplitude, and a first pulse-width with a second current waveform having a corresponding second frequency, a second amplitude, and a second pulse-width to define a blended waveform output. Doing so would allow for the device to be used to both cut and/or coagulate tissue in either separate procedures or the same procedure, as suggested in Goble. (Page 1, Par. [0006])
Regarding claim 40, the combination of Panescu/Goble, as applied to claim 39 above, teaches a first power source configured to generate the first current waveform; (Goble: Fig. 9, Char. 74: source circuit – it is implicit that this feature be present in the Panescu/Goble combination based on the rejection to claim 39 above.) and a second power source configured to generate the second current waveform (Goble: Fig. 9, Char. 74’: second source circuit – it is implicit that this feature be present in the Panescu/Goble combination based on the rejection to claim 39 above.) wherein the first and second waveforms are blended together to define a blended waveform and that the blended waveform is output to an electrosurgical handpiece. (Goble: Page 1, Par. [0006]: In a combined mode, the controller is operable to cause the generator system to alternate constantly between delivering the first cutting RF waveform and the second coagulating RF waveform – it is implicit that this feature be present in the Panescu/Goble combination based on the rejection to claim 39 above.)
The combination of Panescu/Goble, as applied to claim 39 above, does not explicitly teach that a radio-frequency amplifier is used to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical handpiece.
Stone, in a similar field of endeavor, teaches using an amplifier to blend a first and second current waveform to define a blended waveform and to output the blended waveform to an electrosurgical handpiece. (Fig. 1; Page 10, Par. [0193]: Preamplifier (10) provides a small voltage gain in amplitude; Par. [0198]: Preamplifier (10) serves as an electronic platform to mix and blend waveform signals; The blended waveform would be output to the appropriate electrodes via amplifier array (12))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Goble, as applied to claim 39 above, to incorporate the teachings of Stone, and use the preamplifier (10) of Stone to blend the first and second current waveforms to define a blended waveform and to output the blended waveform to the electrosurgical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794